                                                                            JS-6

 1                        UNITED STATES DISTRICT COURT

 2                       CENTRAL DISTRICT OF CALIFORNIA
 3
                                  EASTERN DIVISION
 4
 5
 6   JANINE ELEANOR STACK,                         ) No. 5:20-cv-02256-KES
                                                   )
 7       Plaintiff,                                )
                                                   ) [PROPOSED] JUDGMENT
 8              v.                                 )
                                                   )
 9                                                 )
     ANDREW SAUL,                                  )
10   Commissioner of Social Security,              )
                                                   )
11       Defendant.                                )
                                                   )
12                                                 )
                                                   )
13                                                 )
                                                   )
14       Having approved the parties’ joint stipulation to voluntary remand
15   pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
16   COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.
17
18
19
     Date: May 7, 2021                    ____________________________________
                                          HON. KAREN E. SCOTT
20                                        United States Magistrate Judge
21
22
23
24
25
26
27
28




                                            -1-
